MEMORANDUM **
Irma Susana Alvarez-Guzman petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and must uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Alvarez-Guzman testified that her hamlet, Bracitos, was continually occupied by guerrillas, but that the guerrillas did not have a personal interest in her, and that her family members continue to live in Bracitos without incident. Substantial evidence supports the BIA’s determination that Alvarez-Guzman failed to establish that she has a well-founded fear of future persecution on account of an enumerated ground. See id. at 483, 112 S.Ct. 812. By failing to satisfy the standard for asylum, Alvarez-Guzman necessarily failed to satisfy the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.